Citation Nr: 1817716	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-37 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Air Force from June 1998 to December 1998 and in the United States Army from May 2010 to September 2010.  The Veteran has additional service in the United States Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2017, the Veteran testified via Video Conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appeal for entitlement to service connection for OSA.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. 
§ 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

The record indicates the Veteran has additional periods of service in the USAR.  Specifically, the electronic claims file contains drill pay adjustment and medical records from various military instillations outside of the Veteran's active duty service dates.  Further, the Veteran testified, and a statement from his wife further indicated, that his symptoms of OSA had their onset while he was attending that United States Army's Warrior Leadership Course in February 2011.  The Veteran's USAR personnel records are not currently associated with the claims file to allow the Board to determine the Veteran's periods of ACDUTRA and INACDUTRA, including his time at the Warrior Leadership Course.

Similarly, the Veteran was formally diagnosed with OSA in January 2013 at Lackland, Air Force Base, Texas.  It is unclear what, if any, duty status the Veteran was under during this period of time.  As such, a remand is necessary to further develop the record.

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's periods of service for both the United States Army Reserves (USAR), including all periods of INACDUTRA and ACDUTRA.  The AOJ should make additional efforts to obtain any documentation associated with the Veteran's February 2011 attendance at the United States Army's Warrior Leadership Course.

2. Ensure all Service Medical Records and Service Personnel Records for the Veteran's service with the USAR are associated with the electronic claims file.  All attempts to obtain these records and any negative responses should be documented in the claims file.

3.  Associate any VA treatment records with the electronic claims file.

4.  Schedule the Veteran for an examination in order to determine the nature and etiology of any currently diagnosed sleep apnea. The examiner should note in the report that the claims file and the Remand have been reviewed. Following review of the claims file, the examiner should provide an opinion on the following:

 a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during service or is otherwise etiologically related to his active service?

The examiner must comment on the Veteran and his spouse's lay report of symptoms during his February 2011 Warrior Leadership Course.

For all opinions provided the examiner must provide a rationale (i.e., why or why not).
 
5.  Then, after undertaking any additional development deemed appropriate, readjudicate the issues in light of any additional evidence added to the record.  If the benefits sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




